Exhibit 10.1
 
LULULEMON ATHLETICA INC.

 
EXECUTIVE BONUS PLAN
 

     
PLAN TERM
  Five fiscal years beginning January 31, 2011
PLAN EFFECTIVE DATE
  January 31, 2011
PLAN YEAR
  lululemon’s fiscal year


 
PURPOSE
 

  •  The purpose of this Executive Bonus Plan (the “Plan”) is to increase
stockholder value by providing an incentive for the achievement of goals that
support the strategic plan of lululemon athletica inc. (the “Company”).

 
ELIGIBILITY
 

  •  The Plan is applicable for positions of executive vice president and above,
and other senior officers of the Company as designated by the Management
Development and Compensation Committee of the Board of Directors (the
“Participants”).     •  The CEO has the authority to recommend participants. The
Management Development and Compensation Committee has the sole authority to
designate Participants.     •  Eligibility will cease upon termination of the
Participant’s employment, withdrawal of designation by the Management
Development and Compensation Committee, transfer to a position compensated
otherwise than as provided in the Plan, termination of the Plan by the Company,
or if the Participant engages, directly or indirectly, in any activity which is
competitive with any Company activity.     •  If a Participant changes from an
eligible position to an ineligible position during the Plan Year, eligibility to
participate will be at the discretion of the Management Development and
Compensation Committee.

 
TARGET BONUS
 

  •  The target bonus shall be the amount that would be paid to the Participant
under the Plan if 100% of Financial Performance Goals and 100% of Individual
Performance Goals were met (the “Target Bonus”).     •  The Target Bonus for
each Participant shall be established by the Management Development and
Compensation Committee no later than ninety (90) days after the beginning of the
Plan Year.     •  The Target Bonus may be established as a percentage of base
cash salary, or according to another method established by the Management
Development and Compensation Committee. The amount of the Target Bonus earned by
the Participant shall be based on the achievement of Financial Performance Goals
and, if applicable, Individual Performance Goals.

 
OBJECTIVE FINANCIAL PERFORMANCE GOALS
 

  •  The Management Development and Compensation Committee shall select the
Financial Performance Goals for each Participant no later than ninety (90) days
after the beginning of the Plan Year and while the outcome is substantially
uncertain.     •  The Management Development and Compensation Committee may
establish any special adjustments that will be applied in calculating whether
the Financial Performance Goals have been met to factor out extraordinary items
no later than ninety (90) days after the beginning of the Plan Year and while
the outcome is substantially uncertain.     •  In accordance with Section 162(m)
of the Internal Revenue Code, the Management Development and Compensation
Committee shall select one or more objective Financial Performance Goal measures
from among Company Revenue, Earnings Per Share, Return on Capital, Sales Growth
and Volume, Return on


1



--------------------------------------------------------------------------------



 



  Assets, Return on Equity, Net Income, Operating Income, Economic Profit,
Expense Reduction or Controllable Expenses, Profit Margin, Gross Margin, Total
Shareholder Return, Stock Price, Inventory Turns, and/or Free Cash Flow for the
Objective Performance Goals.

 

  •  The maximum performance level for each Financial Performance Goal is 150%.
    •  90% of the Target Bonus will be based on achievement of the Financial
Performance Goals.

 
INDIVIDUAL PERFORMANCE GOALS
 

  •  The portion of the Target Bonus not determined by achievement of the
Financial Performance Goals shall be determined by the Participant’s achievement
of Individual Performance Goals.     •  Each Participant with Individual
Performance Goals shall submit such Individual Performance Goals for approval by
the Management Development and Compensation Committee within ninety (90) days
after the beginning of the Plan Year.     •  The maximum performance level for
each Individual Performance Goal is 150%.

 
BONUS PAYOUT AND ELIGIBILITY
 

  •  The bonus payout for each Participant under the Plan is based on the
achievement of the Financial Performance Goals and the Individual Performance
Goals (the “Bonus Payout”). A Bonus Payout under the Plan is earned as of the
end of the Plan Year and will be paid according to the Plan, if the Participant
remains a Company employee through the date on which Bonus Payouts are made to
Participants under the Plan, unless employment is terminated prior to the end of
the Plan Year due to death or disability.     •  The Management Development and
Compensation Committee, in its discretion, may determine that the Bonus Payout
for any Participant will be less than (but not greater than) the amount earned
by such Participant under the Plan.     •  The maximum Bonus Payout for the
achievement of Financial Performance Goals and the Individual Performance Goals
is $3,500,000 to any one Participant in any plan year.

 
BONUS PAYOUT CALCULATION
 

  •  Within ninety (90) days after the beginning of the Plan Year and while the
outcome is substantially uncertain, the Management Development and Compensation
Committee shall review and approve for each Participant: the Target Bonus; the
Financial Performance Goals; the Individual Performance Goals; and the relative
weighting of the goals for the Plan Year. Those metrics will be used to
calculate the Bonus Payout for each Participant. The Management Development and
Compensation Committee shall review the Bonus Payout calculation for each
Participant.

 
BONUS PAYOUT PRORATIONS
 

  •  For any Company employee who meets eligibility criteria and becomes a
Participant after the start of the Plan Year but before November 1st of that
fiscal year, or whose employment with the Company is terminated prior to the end
of the Plan Year because of disability or death, the Management Development and
Compensation Committee (1) shall prorate the Bonus Payout related to the
Financial Performance Goals, and (2) in its discretion, may prorate the Bonus
Payout related to Individual Performance Goals. If the Participant is on a leave
of absence for a portion of the Plan Year, the Management Development and
Compensation Committee in its discretion may reduce the Participant’s Bonus
Payout on a pro-rata basis.     •  The proration is based on the number of full
months during which the Participant participated in the Plan during the Plan
Year. Credit is given for a full month if the Participant is eligible for 15 or
more calendar days during that month.


2



--------------------------------------------------------------------------------



 



 

  •  If a Participant changes positions within the Company during the Plan Year,
the Management Development and Compensation Committee in its discretion may
prorate the Participant’s Bonus Payout by the number of months in each position.

 
ADMINISTRATION
 
MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE RESPONSIBILITIES:
 

  •  Approve the Plan design, Financial Performance Goals, and Individual
Performance Goals for each Participant. Determine and certify the achievement of
the Financial Performance Goals and Individual Performance Goals. Approve the
Bonus Payout calculation and Bonus Payout for each Participant.     •  In the
event of a dispute regarding the Plan, the Participant may seek resolution
through the CEO and the Management Development and Compensation Committee. All
determinations by the Management Development and Compensation Committee shall be
final and conclusive.

 
BONUS PAYOUT ADMINISTRATION
 

  •  The Bonus Payout will be made as soon as administratively feasible and is
expected to be within approximately seventy-five (75) days after the end of the
Plan Year. No amount is due and owing to any Participant before the Management
Development and Compensation Committee has determined the Bonus Payout.     • 
The Company will withhold amounts applicable to federal, state and local taxes,
domestic or foreign, required by law or regulation.

 
CLAWBACK POLICY
 

  •  All incentive compensation paid or awarded under the Plan on or after
September 8, 2010 is subject to the terms and conditions of the Company’s Policy
for Recoupment of Incentive Compensation (the “Clawback Policy”), as such policy
may be amended from time to time.

 
TERMINATION OF EMPLOYMENT
 

  •  The Plan is not a contract of employment for any period of time. Any
Participant may resign or be terminated at any time for any or no reason.
Employment and termination of employment are governed by the Company’s policies
and any applicable employment agreement and not by the Plan.

 
REVISIONS TO THE PLAN
 

  •  The Plan will be reviewed by the CFO, CEO and the Management Development
and Compensation Committee on a periodic basis for revisions. The Company
reserves the right at its discretion with or without notice, to review, change,
amend or cancel the Plan, at any time.


3